2021 WI 24

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP2357-LV


COMPLETE TITLE:        In the matter of the commitment of:

                       State of Wisconsin,
                                 Petitioner-Petitioner,
                            v.
                       Anthony James Jendusa,
                                 Respondent-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:         March 10, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 26, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Joseph R. Wall

JUSTICES:
DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined.
ZIEGLER, J., filed a dissenting opinion, in which ROGGENSACK,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the petitioner-petitioner, there were briefs filed by
Lisa E.F. Kumfer, assistant attorney general; with whom on the
briefs was Joshua L. Kaul, attorney general. There was an oral
argument by Lisa E.F. Kumfer.


       For the respondent-respondent, there was a brief filed by
Dustin C. Haskell assistant state public defender. There was an
oral argument by Dustin C. Haskell.
                                                                           2021 WI 24


                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2018AP2357-LV
(L.C. No.   2016CI5)

STATE OF WISCONSIN                              :             IN SUPREME COURT

In the matter of the commitment of:


State of Wisconsin,                                                     FILED
             Petitioner-Petitioner,                                MAR 10, 2021
      v.                                                              Sheila T. Reiff
                                                                   Clerk of Supreme Court
Anthony James Jendusa,

             Respondent-Respondent.


DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined.
ZIEGLER, J., filed a dissenting opinion, in which ROGGENSACK,
C.J., and REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of an order of the Court of Appeals.                      Affirmed and

cause remanded.



      ¶1     REBECCA    FRANK    DALLET,       J.     Anthony       Jendusa       seeks

discovery     of   a   Wisconsin       Department       of    Corrections         (DOC)

database in an effort to challenge the sexually violent person

commitment proceeding initiated against him over four years ago.

Jendusa believes that the DOC's Wisconsin-specific data provides
a   more    relevant   basis    upon   which    to     calculate       his    risk     of
                                                       No.   2018AP2357-LV



engaging in future acts of sexual violence——a calculation that

may result in a lower estimate of his risk than that advanced by

the State's expert witness.         He argues that the database is

discoverable pursuant to both Wis. Stat. § 980.036 (2019-20)1 and

the Fourteenth Amendment to the United States Constitution as

interpreted in Brady v. Maryland, 373 U.S. 83 (1963).            The State

disagrees   with   Jendusa's   interpretation   of   § 980.036    and   the

applicability of Brady.        It further argues that disclosing the

DOC database may violate state and federal health-privacy laws.

     ¶2     This case comes before us as a review of the court of

appeals' denial of the State's petition for leave to file an

interlocutory appeal of the circuit court's discovery order.2           We

hold that the court of appeals did not erroneously exercise its

discretion in denying that petition.       We nevertheless reach the

underlying merits of that petition and conclude that the DOC

database is discoverable pursuant to Wis. Stat. § 980.036(5).

Accordingly, we affirm the court of appeals' order and further

conclude that the circuit court did not err when it granted
Jendusa's discovery request.      We remand the cause to the circuit

court for further proceedings consistent with this opinion.




     1 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
     2 State v. Jendusa, No. 2018AP2357-LV, unpublished order
(Wis. Ct. App. July 16, 2019) (denying the State's petition for
leave to appeal a non-final order of the Circuit Court for
Milwaukee County, the Honorable Joseph R. Wall presiding).



                                    2
                                                                    No.   2018AP2357-LV



                                I.     BACKGROUND

     ¶3     In     December   2016,     the    State      petitioned      to    commit

Jendusa as a sexually violent person pursuant to Wis. Stat.

ch. 980.    At the probable cause hearing, Dr. Christopher Tyre, a

licensed    psychologist       employed       by    the     DOC,    testified     that

Jendusa    met    the   statutory      definition      of    a     sexually    violent

person.3    Dr. Tyre stated that he assessed Jendusa's likelihood

of engaging in one or more future acts of sexual violence over

Jendusa's        lifetime     using     the        Static-99       and    Static-99R

assessments (as informed by the Rapid Risk Assessment for Sex

Offense    Recidivism       (RRASOR)    and    the    Sex     Offender      Treatment

Intervention and Progress Scale (SOTIPS)).4                      Dr. Tyre reported

     3 "Sexually violent person" is defined as one "who has been
convicted of a sexually violent offense . . . and who is
dangerous because he or she suffers from a mental disorder that
makes it likely that the person will engage in one or more acts
of sexual violence."     Wis. Stat. § 980.01(7).    "Likely," in
turn, means "more likely than not," § 980.01(1m), which courts
interpret to mean the person has a more than 50-percent chance
of engaging in a future act of sexual violence over his or her
lifetime.    See State v. Richard, 2011 WI App 66, ¶3, 333
Wis. 2d 708, 799 N.W.2d 509 (citing State v. Smalley, 2007
WI App 219, ¶¶3, 10, 305 Wis. 2d 709, 741 N.W.2d 286).
     4 Sex-offender risk assessments generally fall into two
categories: those that measure "static" risk factors, and those
that measure "dynamic" risk factors. The Static-99, the Static-
99R, and the RRASOR are static assessments. The RRASOR assesses
recidivism   based  on   sexual  deviance;   the Static-99  and
Static-99R consider six additional risk factors to assess
recidivism based on a more general criminal or antisocial
disposition.    Dr. Tyre testified that because the Static-99
instruments measure a person's general antisocial disposition,
there is a potential for "noise" in estimating the more
particularized likelihood of committing a future act of sexual
violence.    He explained that the RRASOR, with its sexual
deviance focus, helps him address that "noise."


                                         3
                                                             No.     2018AP2357-LV



his conclusions in his Special Purpose Evaluation, which was

received into evidence.5

      ¶4    According to Dr. Tyre, each assessment is based on the

same foundational method.       Researchers observed several groups

of   sex   offenders   after   their       release   to   see      whether   they

recidivated.6    The proportion of those who recidivated provided

the researchers with a "base rate," or the general likelihood of

re-offense across the studied population.                 For the Static-99,


     The SOTIPS assesses dynamic risk. Dynamic risk assessments
attempt to adjust the static assessments' estimated likelihood
of future sexual violence by accounting for fluid behavioral
factors, such as adjustment to supervision, self-management,
compliance within an institutional setting, and continued sexual
interests or deviance.
      5During the roughly three months between the initial
detention order and the subsequent probable cause hearing,
Dr. Tyre twice updated his Special Purpose Evaluation. Neither
update changed the substance of his conclusion that Jendusa met
the statutory criteria for civil commitment as a sexually
violent person.
      6For   purposes  of   the   actuarial   risk   assessments,
"recidivism" is defined as an arrest or conviction for a new sex
offense within a specified time period of 5, 10, or 15 years.
In the ch. 980 context, this definition is imperfect.      On the
one hand, the risk assessments underestimate the likelihood of
future sexual violence because numerous sex offenses go
unreported or uncharged and because a ch. 980 commitment is
based on an offender's lifetime risk.    On the other hand, this
definition overestimates the likelihood of future sexual
violence because it encompasses sex offenses beyond the narrower
subset of "sexually violent offense[s]" relevant to ch. 980.
See Wis. Stat. § 980.01(6).     For these reasons, this opinion
differentiates between a "re-offense," which, like recidivism,
refers to a subsequent arrest or conviction for a sex offense,
and a "future act of sexual violence," which encapsulates all
statutorily defined sexually violent offenses regardless of
whether they are reported or result in a criminal complaint.



                                       4
                                                                    No.     2018AP2357-LV



which    studied   Canadian    and    Danish        offenders,      the     researchers

observed that a small subset of the studied groups recidivated

at a higher rate despite similar risk factor scores as those in

the     other   groups.       To    account       for     this    variability,       the

researchers        divided     the         groups        into      two      comparison

"norms":    "routine" and "high-risk/high-needs."                     Each norm has

its own base rate, with the high-risk/high-needs norm's base

rate being the higher of the two.

      ¶5    In order to assess an individual using one of these

instruments, an examiner first determines the norm, and thus the

base rate, that is the most apt comparison for the individual.

The examiner then numerically scores the individual based on the

presence and severity of certain risk factors that have been

found to correlate positively with sexual recidivism.                           The sum

of those scores places the individual into a risk category.                          The

examiner    then    cross-references           that      risk    category     with    the

selected norm's base rate to calculate a range of "absolute"

recidivism rates.         These "absolute" rates purport to predict the
likelihood that the assessed individual will commit another sex

offense over future periods of time (e.g., in the next five or

ten years).

      ¶6    Dr. Tyre      testified        that     he     assigned       Jendusa    the

high-risk/high-needs norm and that Jendusa's total scores placed

him in the high-moderate risk category on the RRASOR assessment

and in the above-average risk category on the two Static-99

assessments.        Applying       those    risk      categories      to    the     high-




                                           5
                                                                         No.     2018AP2357-LV



risk/high-needs          norm's        base    rate,       Dr. Tyre      predicted            that

Jendusa has the following absolute recidivism rates:

            52   percent       over      15       years     (according         to     the

             Static-99);

            33 to 37 percent over ten years (according to the

             Static-99R); and

            17 to 25 percent over five years (according to

             the Static-99R).

Dr. Tyre     stated      that     Jendusa's         score     on   the     SOTIPS,           which

additionally        considered         several       of     Jendusa's          dynamic        risk

factors, indicated that Jendusa's absolute recidivism rate was

likely slightly higher than that estimated by the Static-99 and

Static-99R.       Dr. Tyre also acknowledged that certain mitigating

factors,     such     as    Jendusa's          age     (51     years      old)       and      his

participation       in     sex-offender            programming,       slightly          reduced

Jendusa's     likelihood          to     engage      in     future     acts       of     sexual

violence; yet Dr. Tyre ultimately concluded that Jendusa is more

likely than not to engage in a future act of sexual violence.
    ¶7       On cross-examination, Dr. Tyre revealed that the DOC

maintains a Wisconsin-specific database of individuals that it

has evaluated for sexually violent person commitments and that

he was in the beginning stages of analyzing this data.                                 Dr. Tyre

testified that nearly two years prior, one of his colleagues had

emailed him the preliminary results of that analysis, including

a Wisconsin-specific base rate, but Dr. Tyre claimed he had not




                                               6
                                                                            No.     2018AP2357-LV



yet reviewed that email.7          Nevertheless, he acknowledged that the

Wisconsin-specific base rate could be lower than the base rates

in the Static-99 or Static-99R, and that a lower base rate may

affect his assessment of Jendusa's likelihood to engage in a

future act of sexual violence.

      ¶8     Based   on     Dr. Tyre's        evaluation,             the     circuit          court

found     probable   cause    to      believe          that    Jendusa       is     a    sexually

violent person, ordered the DOC to detain him, and bound him

over for trial pursuant to Wis. Stat. § 980.04(3).

      ¶9     Jendusa then moved the circuit court to order the DOC

to disclose its database so that he could have an expert analyze

the       Wisconsin-specific          base             rate        citing         Wis.         Stat.

§ 980.036(2)(h),      (2)(j),      and     (5),         as    well    as     the        Fifth       and

Fourteenth     Amendments        to     the        United          States         Constitution.

Jendusa     argued   that    the      database          is     potentially          exculpatory

evidence——it     either      tends       to       show        he    does     not        meet        the

commitment criteria or impeaches Dr. Tyre's evaluation——because

the Wisconsin-specific base rate may be lower than the base
rates Dr. Tyre employed to evaluate him.                           Application of a lower

Wisconsin-specific        base     rate,          in    turn,       could         result       in     a


      7Nearly two years prior to the hearing, Dr. Tyre's co-
researcher compared the names of the offenders in the DOC
database against Wisconsin court records in the Consolidated
Court Automation Programs and produced a de-identified database
containing information on who recidivated and their respective
scores on various actuarial instruments.  For purposes of this
opinion, "de-identified" means that all personally identifying
information, such as an individual's name and birthdate, is
removed.



                                              7
                                                                     No.      2018AP2357-LV



predicted lifetime recidivism risk below 50 percent, undermining

the State's contention that Jendusa is "likely" to engage in

future acts of sexual violence.                   Jendusa also argued that the

database      was    exculpatory        impeachment           material        because     a

Wisconsin-specific base rate may better capture unique cultural

and   social    features      not   present       in    the    Canadian       and    Danish

samples represented in the Static-99.8

       ¶10    The State opposed disclosure on three grounds.                            It

first      argued    that     the   database           is   not    in        the    State's

"possession" because it is in the DOC's possession.                           Second, the

State      argued   that    the   database    itself        cannot      be    exculpatory

since only an analysis of that data could reveal a different

base rate, which may or may not be lower than the one used by

Dr. Tyre.      The State argued that therefore there is no statutory

or    constitutional        requirement      to    disclose       the      data     itself.

Finally,      the    State    claimed     that         Jendusa    has        an    adequate

alternative remedy via a research request pursuant to the DOC's

Executive       Directive #36        ("Directive #36"),              "Human         Subject
Research Requests Process and Procedure."                     See https://doc.wi.go

v/DataResearch/ConductingResearch/WIDOCExecutiveDirective36.pdf.

The State maintained that because Directive #36 was developed in




       See R. Karl Hanson et al., What Sexual Recidivism Rates
       8

Are Associated with Static-99R and Static-2002R Scores?, 28
Sexual    Abuse:      J. Rsch. & Treatment   218,   241   (2015)
(recommending that evaluators use "local STATIC norms" because
they "can account for the unique cultural and social features of
a specific jurisdiction").



                                          8
                                                                             No.     2018AP2357-LV



accordance with state and federal health-privacy laws, it is the

exclusive means of accessing such sensitive "medical" data.

       ¶11       In    fact,       Jendusa        had    requested         the      data        under

Directive #36,           but    to    no    avail.        The     DOC's      Research         Review

Committee approved his request, but later communications between

Jendusa and the DOC's lead research analyst indicated that the

DOC was confused about which database Jendusa had requested.

Their      correspondence            also    revealed        that      the     lead         research

analyst      was      working      with     Dr. Tyre      to    identify         the     database.

Eventually,           the    DOC     told    Jendusa        that      he     had    to      sign     a

memorandum of understanding before it could transfer any data to

him and that it was in the process of drafting that memorandum.

The    DOC   never       forwarded         that    memorandum,        and     it    has      yet    to

transfer the database to him.

       ¶12       Jendusa       similarly      encountered           obstacles          in     court.

After learning that Dr. Tyre had received a preliminary analysis

of a Wisconsin-specific base rate, Jendusa requested by subpoena

duces      tecum        that    Dr. Tyre          produce       the    database           and      the
preliminary analysis.9                The State made no attempt to quash the

subpoena; yet, on the advice of the DOC's counsel, Dr. Tyre

appeared      at      the    motion    hearing          without     the     database         or    the

preliminary analysis.

       ¶13       The circuit court then ordered Dr. Tyre to "personally

open       and        read     the     spreadsheet          containing             de-identified

       A subpoena duces tecum is a request that the witness
       9

produce not only himself or herself for live testimony but also
certain physical evidence.



                                                  9
                                                                             No.     2018AP2357-LV



recidivism data," "familiarize himself with the contents of that

file and be prepared to testify about said contents," and "bring

a copy of the aforementioned de-identified file so as to refer

to the file if need be."                 Dr. Tyre, again on the advice of the

DOC's     counsel       but    without      objecting       to     the       circuit       court's

order, did not bring the de-identified database to court.                                         He

did,      however,        review      the      database          and     his         colleague's

preliminary analysis.              He testified that roughly 7 percent of

the 913 Wisconsin sex offenders in the database were convicted

of   a    new    sex    offense.        That    number,      according             to    Dr. Tyre,

required additional follow-up and refinement to verify.                                     Still,

Dr. Tyre confirmed that this preliminary base rate was roughly

one-third of the base rate he relied on to predict Jendusa's

recidivism risk.

         ¶14    After hearing Dr. Tyre's testimony, the circuit court

ordered the DOC to transmit the full, unredacted database to

Jendusa         so     that    Dr. David        Thornton,          the       court-appointed

psychologist and co-creator of the Static-99, could analyze it.
Dr. Thornton's          role    was     limited       to    analyzing              the    data    to

"determine recidivism information."                        The circuit court stayed

its order pending resolution of the State's petition for leave

to appeal that non-final order.                     The court of appeals denied the

State's        petition,      stating    only       that    the     petition             "fails   to

satisfy the criteria for permissive appeal."                             State v. Jendusa,

No. 2018AP2357-LV,            unpublished      order       (Wis.       Ct.    App.        July    16,

2019).




                                               10
                                                                            No.    2018AP2357-LV



      ¶15       We granted review of the court of appeals' denial of

the     State's        petition         for     interlocutory         appeal      and    further

directed        the    parties          to     address    the   underlying         substantive

issues related to the circuit court's discovery order.10

                                  II.        STANDARD OF REVIEW

      ¶16       We review for an erroneous exercise of discretion the

court      of        appeals'          denial     of      the   State's        petition         for

interlocutory appeal.                   See Wis. Stat. § 808.03(2); Leavitt v.

Beverly Enters., Inc., 2010 WI 71, ¶42, 326 Wis. 2d 421, 784

N.W.2d 683.            The    court       of    appeals     erroneously        exercises        its

discretion when it applies the wrong legal standard or makes a

decision not reasonably supported by the facts of record.                                        See

State v. Avery, 2013 WI 13, ¶23, 345 Wis. 2d 407, 826 N.W.2d 60.

      ¶17       We review de novo the circuit court's interpretation

and   application            of    Wis.        Stat.     § 980.036     as   the        basis    for

ordering the disclosure of the DOC database.                                See Moreschi v.

Vill. of Williams Bay, 2020 WI 95, ¶13, 395 Wis. 2d 55, 953

N.W.2d 318.
                                         III.     ANALYSIS

      ¶18       We    begin       by    reaffirming       our   longstanding           and     sound

practice        of    typically          not     reviewing      the    court      of    appeals'



       We asked the parties to address whether the DOC database
      10

was discoverable on grounds outside of Wis. Stat. ch. 980,
including Brady v. Maryland, 373 U.S. 83 (1963).        We also
directed the parties to brief the applicability of Wisconsin and
federal health-privacy laws.   Because we uphold the discovery
order under Wis. Stat. § 980.036(5), we do not address these
additional questions.



                                                  11
                                                                     No.    2018AP2357-LV



discretionary       denial     of    a   petition        for    interlocutory    appeal.

Additionally, we clarify that the court of appeals need not

explain why it denied leave to file an interlocutory appeal.

Although we conclude that the court of appeals did not err in

denying     the     State's        petition        for   interlocutory      appeal,     we

address the merits of that appeal and determine that the DOC

database is "raw data" that is discoverable under Wis. Stat.

§ 980.036(5).

               A.    Review of Interlocutory Appeal Denials

      ¶19     Wisconsin       Stat.      § 808.03(2)           governs    appeals     from

non-final orders:

      (2) Appeals by permission.    A judgment or order not
      appealable as a matter of right under sub. (1) may be
      appealed to the court of appeals in advance of a final
      judgment or order upon leave granted by the court if
      it determines that an appeal will:

              (a) Materially advance the termination of the
              litigation or clarify further proceedings in the
              litigation;

              (b) Protect the petitioner                  from   substantial     or
              irreparable injury; or

              (c) Clarify an issue of general importance in the
              administration of justice.
The   plain    language       of    § 808.03(2)          entrusts   to    the   court   of

appeals discretion over interlocutory appeals.                           As a matter of




                                              12
                                                             No.    2018AP2357-LV



well-settled practice,11 we respect this legislative choice by

generally not reviewing a court of appeals' decision to decline

a   petition    for     interlocutory     appeal.        See    Leavitt,     326

Wis. 2d 421, ¶47.

     ¶20    There are several sound reasons for this practice.                To

do otherwise would "divest" the court of appeals of a power

explicitly "entrusted to it" by the legislature.                   Id. (quoting

Aparacor, Inc. v. DILHR, 97 Wis. 2d 399, 404, 293 N.W.2d 545

(1980)).    Moreover, by affording litigants two opportunities to

seek leave to appeal non-final orders, we would encourage more

interlocutory     appellate    practice.         Such    a     practice    would

undermine   the   two    purposes   of    Wis.   Stat.   § 808.03:        "(1) to

     11This court has jurisdiction to review a denial of leave
to file an interlocutory appeal under both the Wisconsin
Constitution and Wis. Stat. § 808.10(1). See Leavitt v. Beverly
Enters., Inc., 2010 WI 71, ¶46, 326 Wis. 2d 421, 784 N.W.2d 683
("[T]he Wisconsin Constitution provides that we have 'appellate
jurisdiction over all courts' and we 'may review judgments and
orders of the court of appeals.'" (quoting Wis. Const. art. VII,
§ 3(2)-(3))); see also § 808.10(1) ("A decision of the court of
appeals is reviewable by the supreme court only upon a petition
for review granted by the supreme court."). We acknowledge that
language from our cases decided shortly after the creation of
the court of appeals might be read to mean this court lacks
jurisdiction to review such denials.     See Aparacor, Inc. v.
DILHR, 97 Wis. 2d 399, 403–04, 293 N.W.2d 545 (1980) ("Where the
court of appeals denies permission to appeal from an order
conceded by the parties to be nonfinal, no review by this court
is permitted."); State v. Whitty, 86 Wis. 2d 380, 388, 272
N.W.2d 842 (1978); State v. Jenich, 94 Wis. 2d 74, 77 n.2, 97D,
288 N.W.2d 114 (1980), modified per curiam on reconsideration,
94 Wis. 2d 74, 292 N.W.2d 348 (1980).       As we clarified in
Leavitt, however, this "strong" language is not a jurisdictional
holding but rather an endorsement of our practice of not
reviewing denials of petitions for interlocutory appeal.
Leavitt, 326 Wis. 2d 421, ¶¶45-47.



                                     13
                                                       No.   2018AP2357-LV



protect       the   trial     proceedings   by   avoiding    unnecessary

interruptions and delay caused by multiple appeals[;] and (2) to

reduce the burden on the court of appeals by limiting the number

of appeals to one appeal per case and allowing piecemeal appeals

only        under   the     special   circumstances   set    forth     in

[§] 808.03(2)."       Heaton v. Larsen, 97 Wis. 2d 379, 395–96, 294

N.W.2d 15 (1980).         Given these considerable disadvantages, we

reaffirm that this court will generally not review the court of

appeals' denial of a petition for interlocutory appeal.12



        The court has routinely declined to encroach upon the
       12

court of appeals' discretion regarding certain classes of
interlocutory appeals despite compelling reasons to do so. See
Lassa v. Rongstad, 2006 WI 105, ¶¶84-89, 294 Wis. 2d 187, 718
N.W.2d 673 (declining to require the court of appeals to
categorically grant petitions for interlocutory appeal regarding
discovery orders in defamation cases even where constitutional
privileges are implicated); State ex rel. Hass v. Wis. Ct. of
Appeals, 2001 WI 128, 248 Wis. 2d 634, 636 N.W.2d 707 (same
regarding denied motions for issue or claim preclusion based on
a final federal judgment despite federal-state court comity
concerns); Jenich, 94 Wis. 2d 74, 97A n.1 (as modified per
curiam on reconsideration) (same regarding denied motions to
dismiss based on double jeopardy, despite the substantial and
irreparable harm of subjecting a defendant to an unlawful second
trial).

     This court has directed the court of appeals to grant
petitions for interlocutory appeal as a matter of course
pursuant to our constitutional superintending power in only one
circumstance:      qualified   immunity.      See   Arneson   v.
Jezwinski, 206 Wis. 2d 217, 556 N.W.2d 721 (1996).    We reached
that conclusion on exceptionally strong grounds: denial of
those petitions for interlocutory appeal would result in no
adequate remedy for the person seeking immunity and in the
potentially needless cost and hardship of litigating a case
where the defendant is ultimately immune from liability.
Id. at 226–30.



                                      14
                                                                           No.    2018AP2357-LV



       ¶21   That conclusion also leads us to reject the parties'

request to extend State v. Scott, 2018 WI 74, 382 Wis. 2d 476,

914 N.W.2d 141.          In Scott, we held that, in order to "facilitate

judicial review," the court of appeals must explain the reasons

for its discretionary decisions.                       Id., ¶¶38-41.             But Scott's

rationale is inapposite here; when the court of appeals denies a

petition     for       interlocutory          appeal,        there      generally       is     no

judicial review to facilitate.                       See Leavitt, 326 Wis. 2d 421,

¶47.    And in the rare instance that we do review such denials,

we do so for larger policy considerations that transcend the

particulars       of    any   one    case       and    that    are      unrelated       to     any

reasons articulated by the court of appeals.                                See Arneson v.

Jezwinski, 206 Wis. 2d 217, 556 N.W.2d 721 (1996).                                Therefore,

it is not necessary for the court of appeals to explain why it

denied a party leave to file an interlocutory appeal.

       ¶22   In this case, the court of appeals concluded "that the

petition fails to satisfy the criteria for permissive appeal,"

citing Wis. Stat. § 808.03(2).                      As § 808.03(2) is the correct
legal standard governing such decisions and the court of appeals

reasonably        determined        the       petition       did     not      satisfy        those

criteria,     we       conclude     that       the     court       of   appeals        did     not

erroneously        exercise         its       discretion.               See      Avery,        345

Wis. 2d 407, ¶23.

              B.       The Discoverability of the DOC Database

       ¶23   We    proceed     with       a    de     novo    review       of    the    circuit

court's order and interpret Wis. Stat. § 980.036 as it applies
to the DOC database.           The general discovery provisions set forth


                                               15
                                                           No.     2018AP2357-LV



in Wis. Stat. ch. 804 do not apply to a Wis. Stat. ch. 980

proceeding.        Wis. Stat. § 980.036(11).         In such a proceeding,

§ 980.036 provides the "only methods of obtaining discovery."

Id.    Jendusa contends that the DOC database is discoverable

under the following three subsections of § 980.036:

      (2) What a Prosecuting Attorney Must Disclose to a
      Person Subject to this Chapter. Upon demand, a
      prosecuting attorney shall disclose to a person
      subject to this chapter or his or her attorney, and
      permit the person subject to this chapter or his or
      her attorney to inspect and copy or photograph, all of
      the following materials and information, if the
      material or information is within the possession,
      custody, or control of the state:

      . . .

            (h) The results of any physical or mental
            examination or any scientific or psychological
            test, instrument, experiment, or comparison that
            the prosecuting attorney intends to offer in
            evidence at the trial or proceeding, and any raw
            data that were collected, used, or considered in
            any manner as part of the examination, test,
            instrument, experiment, or comparison.

      . . .

            (j)     Any exculpatory evidence.

      . . .

      (5) Testing or Analysis of Evidence. On motion of a
      party, the court may order the production of any item
      of evidence or raw data that is intended to be
      introduced at the trial for testing or analysis under
      such terms and conditions as the court prescribes.
      ¶24   We focus on the plain language of § 980.036.               "If the

meaning     of    the   statute   is   plain,   we    ordinarily     stop   the
inquiry."        State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004



                                       16
                                                                       No.    2018AP2357-LV



WI    58,    ¶45,     271    Wis. 2d 633,       681     N.W.2d 110      (quoted    source

omitted).        If    not    specially     defined       or    technical,      statutory

language "is given its common, ordinary, and accepted meaning."

Id.     We read statutory provisions in context rather than in

isolation and in a way that "avoid[s] absurd or unreasonable

results."       Id., ¶46.

       ¶25     We begin with subsec. (5) because it is the broadest

provision.       The first clause of subsec. (5), "[o]n motion of a

party," unambiguously applies to motions by either party.                              Here,

that clause was satisfied when Jendusa moved the circuit court

for the DOC database's disclosure.

       ¶26     The     second     clause,        "the     court        may    order      the

production,"         indicates    that    if     the    requested      item    meets    the

other       criteria    in    subsec. (5),        then    the       circuit    court    has

discretion       to    order     its    production.            That     is    because    we

traditionally interpret "may" as permissive, Waukesha Cnty. v.

S.L.L., 2019 WI 66, ¶36, 387 Wis. 2d 333, 929 N.W.2d 140, and to

"impl[y] a discretionary element," Swatek v. Cnty. of Dane, 192
Wis. 2d 47, 59, 531 N.W.2d 45 (1995).                     To that end, subsec. (5)

further empowers the circuit court to order the production of

applicable      evidence       "under    such     terms       and   conditions    as    the

court   prescribes."            Read    together,       these       clauses   afford     the

circuit      court     wide    discretion       regarding       not    only    whether    a

requested      item     should    be     produced       but    also    the    manner    and

conditions of its production.

       ¶27     Next, subsec. (5) covers only "item[s] of evidence" or
"raw data."          Jendusa contends that the DOC database, at least in


                                            17
                                                                        No.     2018AP2357-LV



the format that he requests it, is raw data.                          "Data," according

to its dictionary definition,13 can mean "[f]actual information,

especially information organized for analysis or used to reason

or   make     decisions"      or      "information           represented       in        a    form

suitable     for    processing        by       computer."           Data,     The    American

Heritage Dictionary of the English Language 475 (3d ed. 1992).

The modifier "raw" signifies that the data has "[n]ot . . . been

subjected to adjustment, treatment, or analysis."                             Raw, American

Heritage Dictionary, supra, at 1502.                     This dictionary definition

of "raw data" comports with the term's common use in the social

science research context as "information that is gathered for a

research study before that information has been transformed or

analyzed     in    any    way."14          Raw      Data,    Encyclopedia           of       Survey

Research Methods (Paul J. Lavrakas ed., 2008); see also Feist

Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991)

(defining        "raw    data"      as     "wholly          factual    information             not

accompanied by any original written expression").

     ¶28     The DOC database fits the definition of "raw data."
As   it     is    described      in      the     record,      the     database       contains

unprocessed        information,          such       as      individuals'        names          and


     13"[W]e may ascertain the term's plain and ordinary meaning
through sources such as dictionaries."     E.g., State v. Hager,
2018 WI 40, ¶29, 381 Wis. 2d 74, 911 N.W.2d 17.
     14"A court 'should assume the contextually appropriate
ordinary meaning unless there is reason to think otherwise.'"
State v. Steffes, 2013 WI 53, ¶25, 347 Wis. 2d 683, 832
N.W.2d 101 (quoting Antonin Scalia & Bryan A. Garner, Reading
Law: The Interpretation of Legal Texts 69 (2012)).



                                               18
                                                                 No.    2018AP2357-LV



birthdates,       criminal   histories,        mental   health    diagnoses,      and

scores on various actuarial assessments.                      That information is

organized by column, and an individual's unique numerical score

in each category is inputted in the intersecting row associated

with that individual.          In this form, which is how Jendusa has

requested it, the data will not have been processed or analyzed.

Thus,      this     matrix     of    unprocessed,         factual       information

constitutes "raw data."

      ¶29    But while satisfying the definition of raw data is

necessary, it is not sufficient.                 The purview of subsec. (5)

extends only to raw data that is "intended to be introduced at

the trial."        Unlike the neighboring subsecs. (2) and (3), both

of which speak to evidence that a specific party intends to

introduce, subsec. (5) contains no similar limitation.                        Thus,

subsec. (5) must apply to raw data that either party intends to

introduce at trial.          See State v. A.L., 2019 WI 20, ¶17, 385

Wis. 2d 612,       923     N.W.2d 827      ("When       the     legislature     uses

different terms in a statute, the terms are presumed to have
distinct meanings.").

      ¶30    That leaves a final interpretive question:                  what does

it mean to intend to introduce raw data at trial?                        The State

suggests that because Jendusa did not intend to introduce only

the DOC's raw data, subsec. (5) does not apply.                   That reading is

overly formalistic and disregards the context of ch. 980.                          We

must instead interpret the plain language of subsec. (5) "in the

context in which it is used."             See Kalal, 271 Wis. 2d 633, ¶46.
In   the    ch. 980      context,   raw   data    is    data     that   informs    an


                                          19
                                                  No.   2018AP2357-LV



expert's analysis regarding the risk a respondent will engage in

future acts of sexual violence.     But without that analysis, the

raw data alone has no probative value.     Indeed, the language of

subsec. (5) reflects this reality in that it acknowledges the

purpose of requesting raw data is to subject it to "testing or

analysis."    Thus, in the ch. 980 context, the only reasonable

reading of "raw data that is intended to be introduced at the

trial" is that the analysis of the raw data is intended to be

introduced.

    ¶31   Therefore, Jendusa's intent to introduce an analysis

of the DOC's raw data at trial satisfies the requirement in

subsec. (5) that he intend to introduce the raw data.15     Because

    15 The State levels a cursory argument that, under Burnett
v. Alt, 224 Wis. 2d 72, 589 N.W.2d 21 (1999), the circuit court
can never order a court-appointed expert to perform an analysis
of data.    This argument misunderstands the Alt privilege and
ignores the facts of this case.     The Alt court announced that
experts have an implied legal privilege to refuse to provide
expert testimony.     Id. at 86.      So, "absent a showing of
compelling circumstances, an expert cannot be compelled to give
expert testimony whether the inquiry asks for the expert's
existing opinions or would require further work."      Id. at 89.
Alt based this privilege on the text of Wis. Stat. § 907.06,
which predicated a court's appointment of an expert witness on
the expert witness' "consent[]." Id. at 86 ("If a court cannot
compel an expert witness to testify, it logically follows that a
litigant should not be able to so compel an expert.").

     Alt is of no avail to the State for two reasons.     First,
the State concedes in its brief that "Dr. Thornton has no
objection" to this court appointment or to analyzing this data,
and so § 907.06 permits both.       Second, only the privilege
holder——here, Dr. Thornton——can invoke the privilege, and he has
not done so. Cf. 7 Daniel D. Blinka, Wisconsin Practice Series:
Wisconsin Evidence § 504.3, at 410 (4th ed. 2017) ("A party to a
lawsuit cannot invoke the [patient-provider] privilege unless he
or she is the holder . . . .").


                               20
                                                                      No.     2018AP2357-LV



the DOC database is discoverable under subsec. (5), there is no

need to address whether it is also discoverable under Wis. Stat.

§ 980.036(2)(h)       or     (j).     See    Maryland         Arms    Ltd.     P'ship       v.

Connell, 2010 WI 64, ¶48, 326 Wis. 2d 300, 786 N.W.2d 15.

      ¶32   Of    course,       in     addition         to     the     conditions           of

subsec. (5),      a   defendant's       request         for   raw     data     must       also

satisfy the other rules of evidence.                      In particular, the raw

data requested must be relevant to the case.                           See Wis. Stat.

§ 904.02.      That is, a defendant must show that the raw data has

some tendency to make more probable his claim that he is not

likely to commit future acts of sexual violence.                        See Wis. Stat.

§ 904.01.      After all, subsec. (5) does not authorize a fishing

expedition     for    any     raw    data    based      on    speculation          that    an

analysis of that data might be relevant.

      ¶33   Here, Jendusa's request for raw data satisfies this

relevance requirement.          Dr. Tyre testified that, although he did

not conduct a full analysis of the DOC's data, his colleague's

preliminary      analysis      indicated         that    it   may     be     exculpatory.
Jendusa is not required to wait for the State to conduct a full

analysis in order to prove its relevancy.                      Such an analysis is

likely   not     forthcoming        given    that       the   preliminary          analysis

suggests that the DOC may be overestimating the recidivism risk

for   offenders       such    as     Jendusa.           Dr. Tyre's          testimony       is

sufficient to establish that the DOC database is relevant to

Jendusa's    defense.         Therefore,         we   conclude       that    the   circuit

court permissibly granted Jendusa's motion requiring the DOC to
produce the database for Jendusa to analyze.


                                            21
                                                                      No.     2018AP2357-LV



      ¶34    Finally,      we    reject    the       State's     argument         that     the

circuit     court   cannot       order    the    State    to    turn     over      the     DOC

database because the database is not in the State's possession.16

The thrust of the State's argument is that the DOC "has no

connection" to Jendusa's Wis. Stat. ch. 980 proceeding, likening

the   DOC   to    the   state      hospital     in     State    v.    Darcy       N.K.,    218

Wis. 2d 640, 581 N.W.2d 567 (Ct. App. 1998).                     In Darcy N.K., the

court of appeals concluded that a child sexual assault victim's

psychiatric records were not in the State's possession because

the state hospital that held the records played no role in the

defendant's prosecution.             Id. at 649-57.             The hospital's sole

connection to the prosecution was treating the victim.                                    That

stands in stark contrast to the critical role the DOC has and

continues to play in Jendusa's ch. 980 proceeding.                           It was a DOC

employee,    Dr. Tyre,       who    evaluated         Jendusa    and,    based      on     DOC

records,    declared       him   eligible       for    commitment       as    a    sexually

violent person.         The circuit court relied upon that same DOC

employee's       Special    Purpose      Evaluation       and    testimony         to     find
probable cause that Jendusa is a sexually violent person.                                  And

it is the DOC who detained Jendusa following the probable cause

determination.          Thus,      far    from       having     "no     connection"         to



      16Unlike neighboring Wis. Stat. § 980.036(2) and (3),
§ 980.036(5) does not explicitly require that the requested
evidence be "within the possession, custody, or control of the
state."      The significance of that phrase's absence in
subsec. (5), however, is left for another day because we
conclude for other reasons that the DOC is "the state" for
purposes of Jendusa's Wis. Stat. ch. 980 proceeding.



                                           22
                                                                     No.     2018AP2357-LV



Jendusa's      Wis.     Stat.     ch. 980          proceeding,      the     DOC    is   so

inextricably intertwined with this case that it qualifies as

"the state" for purposes of Wis. Stat. § 980.036.

       ¶35    Based on the foregoing analysis, we conclude that Wis.

Stat. § 980.036(5) provides the circuit court the discretion to

order the disclosure of raw data, like the DOC database, when

the    respondent      moves      for       such    disclosure      and     intends     to

introduce an analysis of that raw data at trial.

                                  IV.       CONCLUSION

       ¶36    We   reaffirm     our     longstanding        and    sound    practice     of

typically      not    reviewing       the    court    of    appeals'       discretionary

denial of a petition for interlocutory appeal.                             We hold that

when the court of appeals denies a petition for an interlocutory

appeal, it need not explain why.                     We conclude that, here, the

court of appeals did not erroneously exercise its discretion in

denying the State's petition for interlocutory appeal.                            Lastly,

we    conclude     that,   pursuant         to     Wis.    Stat.   § 980.036(5),        the

circuit      court    permissibly       ordered      the    disclosure      of    the   DOC
database for the purpose of testing or analysis because Jendusa

moved for such disclosure, he intends to introduce an analysis

of that raw data at his ch. 980 trial, and it is relevant to

that trial.        Accordingly, we affirm the court of appeals' order

and the circuit court's discovery order and remand the cause to

the circuit court for further proceedings consistent with this

opinion.




                                             23
                                                        No.   2018AP2357-LV



    By   the   Court.—The   order    of   the   court   of    appeals   is

affirmed, and the cause is remanded to the circuit court for

further proceedings consistent with this opinion.




                                    24
                                                                      No.   2018AP2357-LV.akz


      ¶37     ANNETTE KINGSLAND ZIEGLER, J.                    (dissenting).         I write

separately because the majority undermines our review of future

cases   and    misreads        the     plain   language        of   the     statute.        The

majority errs when it concludes that the court of appeals does

not need to explain why it denies a party's motion for leave to

file an interlocutory appeal because of our general deference to

the court of appeals in this area.                     The majority also errs when

it concludes that the Department of Corrections' (DOC) database

is   discoverable         in    this    case     under    Wis.        Stat.      § 980.036(5)

because raw data has meaning only in the context of analysis.

These      errors    will       impact     not     only        this     case,      but     will

detrimentally        affect      our    review    of     the    court       of    appeals    in

future cases.

      ¶38     To    reach      its    conclusions,       the    majority         ignores    our

prior cases and the choice of the legislature.                          It carves out an

exception     from    a     general     rule     that    allows       us    to    review    the

decisions of the court of appeals.                     Moreover, it reads language

into the statute that the legislature did not include.
      ¶39     I conclude that the court of appeals must explain its

reasoning when it denies a party's motion for leave to file an

interlocutory appeal.                I also conclude that the DOC's database

is   not     discoverable        under     Wis.     Stat.       § 980.036(5)'s           plain

language.      Accordingly, I respectfully dissent.

        I.     THE COURT OF APPEALS MUST EXPLAIN ITS REASONING
                    WHEN IT EXERCISES ITS DISCRETION.
      ¶40     When a party moves for leave to file an interlocutory
appeal, the court of appeals is statutorily bound to assess

certain factors in making its determination.                                See Wis. Stat.
                              1
                                                             No.   2018AP2357-LV.akz


§ 808.03(2).     The court of appeals may hear an appeal of a non-

final order "if it determines that an appeal will":

           (a) Materially advance the termination of                        the
      litigation or clarify further proceedings in                          the
      litigation;

           (b) Protect the petitioner from substantial or
      irreparable injury; or

           (c) Clarify an issue of general importance in
      the administration of justice.
Id.      "It is well settled that petitions seeking review of a

court of appeals' denial of leave to appeal are generally not

permitted."      Leavitt v. Beverly Enterprises, Inc., 2010 WI 71,

¶47, 326 Wis. 2d 421, 784 N.W.2d 683 (quoted source omitted).

However, this general practice does not mean we do not have

jurisdiction to review these denials.                 Id., ¶5 ("Article VII,

§ 3 of the Wisconsin Constitution provides that this court has

jurisdiction     to    review    an      order    issued     by    the     court    of

appeals.").

      ¶41   When we exercise our constitutional power to review

discretionary decisions of the court of appeals, we must have
some explanation of the court of appeals' reasoning.                       State v.

Scott,    2018   WI   74,   ¶¶35-41,     382     Wis. 2d 476,      914    N.W.2d 141

(requiring the court of appeals to explain its reasoning when it

exercises its discretion).             As we explained in Scott, "[o]ur

jurisprudence     governing     the    proper     exercise    of    circuit       court

discretion is instructive in determining whether the court of

appeals must explain the reasons underlying its discretionary

decision-making."       Id., ¶38.         Accordingly, we may look to the
requirements     we    have     placed     upon    the     circuit       courts    and
                                          2
                                                                         No.    2018AP2357-LV.akz


determine      whether       those      requirements            apply    to     the     court     of

appeals in the context of the denial of a motion for leave to

file    an     interlocutory            appeal.             I     conclude         that         those

requirements do apply.

       ¶42    "When    a    circuit       court      exercises          its    discretion,         it

must explain on the record its reasons for its discretionary

decision 'to ensure the soundness of its own decision making and

to facilitate judicial review.'"                     Id. (quoting Klinger v. Oneida

Cnty., 149 Wis. 2d 838, 847, 440 N.W.2d 348 (1989)).                                  We require

this of circuit courts because "a circuit court's discretionary

decision 'is not the equivalent of unfettered decision-making.'"

Id.    (quoting       Hartung      v.     Hartung,       102       Wis. 2d 58,            66,     306

N.W.2d 16      (1981)).        This       requirement           ensures        that   a    circuit

court examined the relevant facts, applied the proper standard

of law, and used a rational process to arrive at a conclusion

that   a     reasonable      judge      would       make.        Id.,     ¶39.        Absent       an

explanation      on    the    record,       we       cannot      determine        whether        the

circuit court complied with this standard.                              Accordingly, as we
have held, "[i]f a circuit court fails to explain its exercise

of discretion on the record, it has erroneously exercised its

discretion."      Id.

       ¶43    We have previously applied this rationale to the court

of appeals.       See id., ¶¶40-41.                 Although we found no case "that

require[d]      the        court     of    appeals          to    explain         the      reasons

underlying its discretionary decisions," "the justification that

this court has relied upon to require a circuit court to explain
its discretionary decision-making applies equally to the court

                                                3
                                                              No.     2018AP2357-LV.akz


of appeals."         Id., ¶40.      "The court of appeals should explain

its    discretionary        decision-making     to   ensure     the    soundness     of

that decision-making and to facilitate judicial review."                      Id.

       ¶44    This case presents us with an opportunity to reaffirm

the principle that we set forth in Scott.                 Instead of continuing

to require the court of appeals to explain its discretionary

decision-making, the majority balks and carves out an exception

not found in Scott's proclamation.                  See majority op., ¶¶20-21.

The majority reasons that because we "generally [do] not review

the court of appeals' denial of a petition for interlocutory

appeal," the court of appeals need not explain its reasoning for

a denial.      Majority op., ¶20.             However, the majority conflates

general deference with actual review.                 When we afford the court

of appeals or the circuit court deference, we are merely stating

that    we    will    not     second-guess      their   decision        unless    that

decision cannot be supported by the facts, law, or rationality.

See Scott, 382 Wis. 2d 476, ¶¶39-40 (applying the standard of

review to the court of appeals); Rechsteiner v. Hazelden, 2008
WI    97,    ¶28,    313    Wis. 2d 542,      753    N.W.2d 496       (applying     the

standard of review to the circuit court).                     However, for us to

understand      whether      a   court   of    appeals'    or    circuit      court's

decision can be supported by the facts, law, or rationality, we

must have that court's explanation of its reasoning.                          Without




                                          4
                                                                      No.    2018AP2357-LV.akz


the    reasoning,        we   have     nothing     to    actually       review,         and    our

constitutional power to review is gutted.1

       ¶45       This case exemplifies why this is so.                      Here, the court

of appeals denied, without explanation, the State's motion for

leave to appeal.              The court of appeals merely stated that the

State's "petition fails to satisfy the criteria for permissive

appeal."          However, when looking at the factors the court of

appeals      must       consider,      at   least       one    of    them     seems      to     be

implicated.            The    State    here   has   alleged          that     it    will      face

"substantial or irreparable injury" if it is ordered to release

the DOC database.             Presumably, the court of appeals disagreed.

Why?       We will never know because the court of appeals never

explained its reasoning.                We cannot know whether the court of

appeals examined the relevant facts, applied the proper standard

of law, or used a rational process to reach its conclusion.                                   How

then       are    we    to    determine       whether         the     court        of   appeals

erroneously exercised its discretion?                        We cannot.

       ¶46       Accordingly, the majority has now given the court of
appeals      "unfettered        decision-making"             power   over     interlocutory

appeals.          See    majority      op.,   ¶¶20-21.              Without    anything         to

review,      our       "general       deference"        to     the    court        of   appeals

transforms into total deference to the court of appeals.                                 Rather


       For example, if a circuit court was to deny Jendusa's
       1

request to admit certain evidence, but failed to explain its
reasons for denying the evidence, we would be left having to
guess why the circuit court denied Jendusa's request.    Rather
than reviewing the circuit court's decision, we would be making
a decision as if we were the circuit court.          This would
undermine any deference we afford the circuit court.

                                              5
                                                               No.    2018AP2357-LV.akz


than give the court of appeals total deference, I would require

the court of appeals to explain its reasoning when it denies a

party's motion for leave to file an interlocutory appeal so that

we    have    some    basis    to    exercise   our    constitutional        power   to

review the court of appeals.              Because the court of appeals did

not    explain        its     decision,    it     erroneously         exercised      its

discretion.2

             II.    THE DOC DATABASE CANNOT BE DISCOVERED UNDER
                           WIS. STAT. § 980.036(5).
       ¶47     Moving    to    the   underlying    merits      of    the   claim,    the

majority incorrectly concludes that the State must disclose the

DOC database pursuant to the circuit court's order under Wis.

Stat. § 980.036(5).            However, the majority impermissibly reads

language into the statute to reach this conclusion.                          Based on

the    plain       language,    Jendusa   cannot      obtain    the    DOC   database

because it was not intended to be introduced at trial.

       ¶48     Statutory interpretation "begins with the language of

the statute."           State ex rel. Kalal v. Circuit Court for Dane

Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                             "If


       The majority does not explain how addressing the
       2

underlying merits of this appeal does not "encroach upon the
court of appeals' discretion regarding certain classes of
interlocutory appeals . . . ." Majority op., ¶20 n.12. Indeed,
it seems contradictory to say that we will not encroach upon the
court of appeals' decision not to address the merits of an
appeal, then address the merits of the appeal.         Moreover,
addressing the merits of this appeal when affirming the court of
appeals' dismissal is contrary to our longstanding doctrine that
"[w]hen the resolution of one issue disposes of an appeal, we
will not address additional issues."    Barber v. Weber, 2006 WI
App 88, ¶19, 292 Wis. 2d 426, 715 N.W.2d 683 (citing Gross v.
Hoffman, 227 Wis. 296, 300, 277 N.W. 663 (1938)).

                                           6
                                                              No.   2018AP2357-LV.akz


the meaning of the statute is plain, [then] we ordinarily stop

the inquiry."           Id.     We give statutory language "its common,

ordinary, and accepted meaning."               Id.     We give "technical or

specially-defined words or phrases" their "technical or special

definitional meaning."           Id.   "Context is important to meaning"

and must be interpreted "as part of a whole."                 Id., ¶46.

      ¶49   The legislature has limited the scope of discovery in

chapter     980    proceedings.        Wis.    Stat.     § 980.036(11)         ("This

section provides the only methods of obtaining discovery and

inspection in proceedings under this chapter.").                      Accordingly,

to   receive      the   DOC   database,   Jendusa      must    show    that    it   is

discoverable under one of the provisions of § 980.036.                              The

majority     focuses      its    analysis     on     § 980.036(5).3           Section




      3Because the majority concludes that the DOC's database is
discoverable under Wis. Stat. § 980.036(5), the majority does
not address the other bases upon which Jendusa argues he may
obtain the data, namely Wis. Stat. § 980.036(2)(h) and (2)(j).
However, Jendusa would still not be able to discover the DOC's
database under either of these provisions.

     Wisconsin   Stat.   § 980.036(2)(h)                 provides       that        the
prosecuting attorney must disclose:

      [t]he results of any physical or mental examination or
      any scientific or psychological test, instrument,
      experiment,   or   comparison  that  the   prosecuting
      attorney intends to offer in evidence at the trial or
      proceeding, and any raw data that were collected,
      used, or considered in any manner as part of the
      examination,    test,   instrument,   experiment,   or
      comparison.

                                          7
                                                           No.   2018AP2357-LV.akz


980.036(5) provides that "[o]n motion of a party, the court may

order the production of any item of evidence or raw data that is

intended to be introduced at the trial for testing or analysis

under    such   terms    and     conditions   as   the    court    prescribes."

(Emphasis added.)        This language is as clear as it could be——

some    party   must    intend    to   introduce   at    trial    the   raw   data

requested.      Neither the State nor Jendusa claimed they would

introduce the raw data at trial.               As such, under the plain

language of the statute, Jendusa cannot obtain the DOC database

under Wis. Stat. § 980.036(5).

       ¶50   The majority asserts that it is "overly formalistic"

to comply with the plain language of the statute.                 Majority op.,

¶30.    The majority concludes that "the only reasonable reading

of 'raw data that is intended to be introduced at the trial' is



(Emphasis added.) Here, the database was not "collected, used,
or considered in any manner as part of the examination, test,
instrument, experiment, or comparison."   The State does not
intend to offer the database, or anything generated from the
database, at the trial or proceeding.        Accordingly, the
prosecuting attorney is not required to disclose the DOC's
database to Jendusa under subsec. (2)(h).

     Wisconsin     Stat.     § 980.036(2)(j)    provides    that   the
prosecuting attorney must disclose "[a]ny exculpatory evidence."
Despite Jendusa's claim that the DOC's database may prove that
he does not meet the criteria for commitment, unanalyzed raw
data cannot serve as exculpatory evidence because it is unclear
whether testing "would produce inculpatory, exculpatory, or
inconclusive   results,"      and   the   defendant   cannot   put  an
"exculpatory   spin"     on    the   unanalyzed   data   to   make  it
discoverable.    State v. Franszczak, 2002 WI App 141, ¶¶21, 23,
256 Wis. 2d 68, 647 N.W.2d 396.         Here, the DOC's database is
unanalyzed   raw    data    and    thus  not   exculpatory   evidence.
Accordingly, the prosecuting attorney is not required to
disclose the DOC's database to Jendusa under subsec. (2)(j).

                                         8
                                                                       No.    2018AP2357-LV.akz


that the analysis of the raw data is intended to be introduced."

Id.     The majority is wrong for two reasons.                          First, it ignores

our basic mandate that when the meaning of the statute is plain,

we stop the inquiry.                  See Kalal, 271 Wis. 2d 633, ¶45.                            As

explained above, the language could not be any clearer that the

raw data must be intended to be introduced at trial.                                       Second,

the majority commits the basic error of reading language into

the     statute.            State     v.    Matasek,          2014     WI    27,         ¶20,    353

Wis. 2d 601,          846    N.W.2d 811          ("We    should      not     read        into    the

statute language that the legislature did not put in.").                                        The

majority asserts intending to introduce the analysis of raw data

is    the    same     as    intending      to     introduce      the    raw    data        itself.

Majority       op.,    ¶30.         However,      this    is    not     what       the     statute

states.        The statute states that only the "raw data that is

intended to be introduced at the trial" is discoverable.                                        Wis.

Stat.       § 980.036(5).           The    majority's         contention       is    even       more

confusing considering an expert's analysis would be "evidence."

As    such,      an        expert's       analysis       of    raw      data        is     already
discoverable under § 980.036(5).                      Despite the majority's wishing

the language to be in the statute, it is not.                                The legislature

permitted a party to discover only the raw data that is intended

to be introduced——not its analysis or results of tests from the

raw data.

       ¶51     The majority's error is even more clear when comparing

Wis. Stat.          § 980.036(5) to nearby statutes.                         See    Kalal, 271

Wis. 2d 633, ¶46 ("[S]tatutory language is interpreted . . . in
relation       to     the    language       of    surrounding          or    closely-related

                                                  9
                                                                            No.      2018AP2357-LV.akz


statutes . . . .").                  Pursuant to section 980.036(2), the State

must disclose certain information to an individual subject to a

chapter 980 proceeding.                    Included in this information are both

the results of any tests and the raw data used in those tests.

Wis.    Stat.      § 980.036(2)(h)               ("The    results         of    any     physical     or

mental    examination            or    any       scientific         or    psychological         test,

instrument,          experiment,           or     comparison         that       the        prosecuting

attorney       intends          to     offer       in     evidence         at        the    trial    or

proceeding,         and    any       raw    data    that       were       collected,         used,   or

considered         in   any     manner       as    part       of    the    examination,         test,

instrument, experiment, or comparison.").                                  If the legislature

intended an individual to receive raw data that could be used as

part     of    a     test,      it     could       have       mirrored         the      language     of

subsection (2)(h) in subsection (5).                               Instead, the legislature

did not use such language, indicating that it provided for the

discovery of only raw data that is intended to be introduced at

trial, not raw data that could then be part of an expert's

analysis, which may or may not be introduced.
       ¶52     Following         a      natural          progression,             the      majority's

conclusion         transforms          chapter          980    discovery          from      extremely

limited,        as        the        legislature          devised,             see      Wis.     Stat.

§ 980.036(11), to a fishing expedition——allowing an individual

to seek any data from the State that may assist the individual's

case.         Certainly         when       the    legislature         limited         discovery      in

chapter 980 cases, it did not incidentally leave open this door.

       ¶53     I would apply the plain language that the legislature
chose——"intended to be introduced"——and conclude that Jendusa

                                                   10
                                                          No.   2018AP2357-LV.akz


may not receive the DOC database under Wis. Stat. § 980.036(5)

because no party intended to introduce this raw data at trial.


                                III.   CONCLUSION

     ¶54    To   reach    its    conclusions,    the   majority      ignores   our

prior cases and the choice of the legislature.              It carves out an

exception    from   a    general   rule   that   allows   us    to   review    the

decisions of the court of appeals.              Moreover, it reads language

into the statute that the legislature did not include.

     ¶55    I conclude that the court of appeals must explain its

reasoning when it denies a party's motion for leave to file an

interlocutory appeal.           I also conclude that the DOC's database

is   not    discoverable     under     Wis.   Stat.    § 980.036(5)'s      plain

language.    Accordingly, I respectfully dissent.

     ¶56    I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                       11
    No.   2018AP2357-LV.akz




1